Case: 19-30154       Document: 00515644829             Page: 1      Date Filed: 11/19/2020




              United States Court of Appeals
                   for the Fifth Circuit                                    United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                                                           November 19, 2020
                                       No. 19-30154
                                                                              Lyle W. Cayce
                                                                                   Clerk
   Desmond C. Parker,

                                                                   Plaintiff—Appellant,

                                           versus

   O. Woods, Deputy; Doctor Nguyen; Correct Care
   Solutions, L.L.C.; Shontrell Cooper; D. Tapp, Deputy;
   D. Harris, Deputy,

                                                                Defendants—Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                             USDC No. 2:16-CV-1609


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          Desmond C. Parker, a Louisiana state inmate, filed a pro se and in
   forma pauperis federal lawsuit under 42 U.S.C. § 1983 against several
   defendants, alleging various abuses that occurred during his pretrial



          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opinion
   should not be published and is not precedent except under the limited circumstances set
   forth in 5th Circuit Rule 47.5.4.
Case: 19-30154        Document: 00515644829              Page: 2       Date Filed: 11/19/2020




                                          No. 19-30154


   detention and later imprisonment. The district court granted summary
   judgment dismissing all of Parker’s claims. We AFFIRM.
                                               I.
           Parker’s claims arose from three separate incidents. He alleges that
   during his pretrial detention, he was denied adequate medical care for a
   fractured ankle and that his personal property, including legal papers, was
   lost. In addition, Parker alleges his rights were violated during a strip and
   visual body cavity search that took place in jail following his conviction. 1
   Parker named as defendants Sheriff Marlin N. Gusman; Correct Care
   Solutions, LLC (“CCS”); Dr. Xuong Nguyen, who treated his ankle injury;
   Deputy Octave Woods, who performed the strip search; Deputies Daniel
   Tapp and Deshaune Harris, who were both present during the strip search;
   and Shontrell Cooper, a grievance clerk at the facility where Parker was
   incarcerated.
           Adopting the magistrate judge’s report, the district court dismissed
   the claims against CCS and Dr. Nguyen, concluding Parker’s allegations of
   deficient care did not state a constitutional violation. It dismissed Parker’s
   intentional deprivation of property claim without prejudice, pointing out that
   Louisiana provides an adequate post-deprivation remedy. See DeMarco v.
   Davis, 914 F.3d 383, 387 (5th Cir. 2019); Marshall v. Norwood, 741 F.2d 761,
   764 (5th Cir. 1984). 2 The court also granted summary judgment to Cooper,



           1
             Parker also alleged that he and another inmate were deprived of water and access
   to a bathroom while in a holding cell. Parker does not mention this claim on appeal and has
   therefore abandoned it. Tewari De-Ox Sys., Inc. v. Mountain States/Rosen, LLC, 637 F.3d
   604, 610 (5th Cir. 2011).
           2
            The court noted that, to the extent Parker alleged a negligent deprivation of his
   property, this claim was not actionable under § 1983. See Daniels v. Williams, 474 U.S. 327,
   328 (1986).




                                                2
Case: 19-30154      Document: 00515644829          Page: 3   Date Filed: 11/19/2020




                                    No. 19-30154


   the grievance clerk, finding no evidence she was personally involved in
   providing Parker medical care. Finally, the court concluded Deputy Woods’
   search of Parker did not violate the Constitution and therefore dismissed the
   claims against Deputies Woods, Tapp, and Harris.
          Because the only colorable issue before us concerns the strip and body
   cavity search, we provide additional detail on that claim. The incident took
   place at the Orleans Justice Center, where Parker was housed. When a
   syringe went missing from the jail nurse’s medical cart, officers conducted a
   “shakedown” or systematic search of all inmates. Deputy Woods searched
   Parker in a shower area, while only Deputies Tapp and Harris were present.
   After undressing, Parker was initially asked to squat and cough. When that
   procedure did not appear to work, however, Parker claims Deputy Woods
   pushed him over a chair and manually spread Parker’s buttocks. Parker
   jumped away and asserted Deputy Woods could not touch him in that
   manner. Parker stated that all the deputies laughed, and that Deputy Woods
   “was staring at [Parker’s] penis and smiling.”
          The district court ruled the search did not violate the Constitution. It
   began by explaining it was uncontested that Deputy Woods was permitted to
   search Parker because the officers had legitimate security interests in finding
   the missing syringe. The court thus construed Parker’s claim as turning on
   how Deputy Woods searched him, specifically by: (1) touching Parker’s
   buttocks and (2) staring at his genitalia and smiling. While noting that “body
   cavity searches are normally conducted only visually with the prisoner
   manipulating his own body parts,” the court reasoned the mere fact that this
   search involved physical contact did not transform it into a per se
   constitutional violation. Relying on Eighth Amendment precedents, the
   court also stated that “fleeting and isolated” or “de minimis” touching would
   not violate the constitution even if “clearly inappropriate and sexual in
   nature.” For similar reasons, the court held that Deputy Woods’s “lesser



                                          3
Case: 19-30154     Document: 00515644829           Page: 4   Date Filed: 11/19/2020




                                    No. 19-30154


   action” of smiling at Parker’s genitalia was also not actionable “even if
   . . . intended to humiliate [Parker].” The court therefore granted summary
   judgment to Deputy Woods. Given the claims against Deputies Tapp and
   Harris turned on their alleged failure to protect Parker from Deputy Woods’s
   unconstitutional actions, those claims were dismissed as frivolous. Parker
   timely appealed.
                                         II.
          We review a summary judgment de novo. Renwick v. PNK Lake
   Charles, LLC, 901 F.3d 605, 611 (5th Cir. 2018). Summary judgment is
   appropriate if there is “no genuine dispute as to any material fact,” Fed. R.
   Civ. P. 56(a), but cannot stand if “the evidence is such that a reasonable
   jury could return a verdict for the nonmoving party.” Anderson v. Liberty
   Lobby, Inc., 477 U.S. 242, 248 (1986).
                                        III.
          Parker asks for reversal, not only as to his strip-search claim but also
   as to his claims concerning medical care and lost property. We need not pause
   long over the latter two claims. As to those, Parker makes no colorable
   argument that the district court erred in granting summary judgment.
   Accordingly, we summarily affirm the judgment as to those claims. See 5th
   Cir. R. 47.6. Only one issue merits further inspection: whether the district
   court erred by granting summary judgment on the strip-search claim to
   Deputy Wood (and, so, also to Deputies Tapp and Harris). The court’s
   conclusion was correct but its analysis needs adjustment.
          In analyzing Parker’s strip-search claim, the court blended distinct
   Fourth and Eighth Amendment frameworks. The court began, properly, by
   assessing the reasonableness of the search, but then proceeded to evaluate
   whether the unwelcome contact was “de minimis,” citing cases addressing
   the Eighth Amendment. For instance, the court relied on Copeland v. Nunan,




                                            4
Case: 19-30154      Document: 00515644829           Page: 5     Date Filed: 11/19/2020




                                     No. 19-30154


   No. 00-20063, 2001 WL 274738, at *2–3 (5th Cir. Feb. 21, 2001)
   (unpublished), involving a prisoner’s Eighth Amendment claim that he had
   been fondled by a prison pharmacist. Our opinion distinguished “violent
   sexual assaults involving more than de minimis force[,which] are actionable
   under the Eighth Amendment,” from claims involving “isolated, unwanted
   touchings by prison officials,” which may be “despicable” but nonetheless
   not actionable under the Eighth Amendment. Id. at *3 (citing Schwenk v.
   Hartford, 204 F.3d 1187, 1195, 1197 (9th Cir. 2000); Boddie v. Schneider, 105
   F.3d 857, 860–61 (2d Cir. 1997)). We recognize that Parker’s pro se complaint
   characterizes the strip-search as a sexual assault. On a liberal reading,
   however, we take Parker to allege an unreasonable search that sounds under
   the Fourth Amendment, which provides the proper analysis under our
   precedent for challenges to prison searches. See, e.g., Moore v. Carwell, 168
   F.3d 234, 237 (5th Cir. 1999) (citing Elliott v. Lynn, 38 F.3d 188, 191 n.3 (5th
   Cir. 1994)); see also Elliot, 38 F.3d at 190–91 (evaluating constitutionality of a
   “visual body cavity search[]” under the Fourth Amendment) (citing Bell v.
   Wolfish, 441 U.S. 520, 558 (1979)).
          “The Fourth Amendment . . . requires that ‘searches or seizures
   conducted on prisoners must be reasonable under all facts and circumstances
   in which they are performed.’” Elliott, 38 F.3d at 191 (quoting United States
   v. Lilly, 576 F.2d 1240, 1244 (5th Cir. 1978)). Courts “must balance the need
   for the particular search against the invasion of the prisoner’s personal rights
   caused by the search . . . consider[ing] the ‘scope of the particular intrusion,
   the manner in which it is conducted, the justification for initiating it, and the
   place in which it is conducted.’” Moore, 168 F.3d at 237 (quoting Bell, 441
   U.S. at 559). Proving the reasonableness of an inmate search, however,
   imposes only a “light burden” on prison officials, “[b]ecause a prison
   administrator’s decisions and actions in the prison context are entitled to
   great deference from the courts.” Elliot, 38 F.3d at 191 (citing Lilly, 576 F.2d




                                           5
Case: 19-30154         Document: 00515644829              Page: 6       Date Filed: 11/19/2020




                                          No. 19-30154


   at 1245); see also Hay v. Waldron, 834 F.2d 481, 486 (5th Cir. 1987) (courts
   “ordinarily should defer” to prison officials, “[i]f a policy is reasonably
   related to legitimate security objectives and there is no substantial evidence
   to indicate that prison officials have exaggerated their response to security
   considerations”). Ultimately, courts must “strik[e] a balance ‘in favor of
   deference to prison authorities’ views of institutional safety requirements
   against the admittedly legitimate claims of inmates not to be searched in a
   humiliating and degrading manner.’” Elliot, 38 F.3d at 191 (quoting Watt v.
   City of Richardson Police Dep’t, 849 F.3d 195, 196 (5th Cir. 1988)).
           This is not the first time our court has applied these Fourth
   Amendment principles to the kind of search at issue here. “Under
   appropriate circumstances,” we have explained, “visual body cavity searches
   of prisoners can be constitutionally acceptable.” Id. (citing Bell, 441 U.S. at
   558)). We have considered factors such as whether the search was performed
   by guards of the opposite sex 3; whether it occurred in public or private 4; and
   whether it was unreasonably lengthy. 5 Further, the Supreme Court has
   advised that there “may be legitimate concerns about the invasiveness of
   searches that involve the touching of detainees.” Florence v. Bd. of Chosen




           3
             Compare Letcher v. Turner, 968 F.2d 508, 510 (5th Cir. 1992) (concluding the
   presence of female guards during a strip search does not render the search per se
   unconstitutional), with Moore, 168 F.3d at 237 (holding a female guard’s strip and body
   cavity search of a male prisoner absent an emergency and when male officers were available
   could violate the Fourth Amendment).
           4
             See Elliott, 38 F.3d at 189 (holding visual body cavity searches conducted en masse
   in non-private area were justified by an emergency situation created by increasing murders,
   violence, and the corresponding need to uncover and seize hidden weapons).
           5
              See McCreary v. Richardson, 738 F.3d 651, 659 (5th Cir. 2013) (stating the
   unnecessary length of a search “gives us pause,” but was not “clearly unlawful” for
   qualified immunity purposes)




                                                6
Case: 19-30154        Document: 00515644829              Page: 7       Date Filed: 11/19/2020




                                          No. 19-30154


   Freeholders of Cnty. of Burlington, 566 U.S. 318, 339 (2012). 6 Following
   Florence, some circuits have distinguished purely visual searches from those
   that involve varying degrees of physical touching or intrusion. 7
           Considering these principles, we find no error in the district court’s
   conclusion that the search here was reasonable. We note at the outset that
   Parker does not contest that the search was justified by the prison’s need to
   find the missing syringe. There is little doubt that it was. The Supreme Court
   has squarely recognized that prison officials have a “serious responsibility”
   to make sure inmates do not conceal such potentially lethal items on, or in,
   their bodies. Florence, 566 U.S. at 332; see also id. (“Correctional officers have
   had to confront arrestees concealing knives, scissors, razor blades, glass
   shards, and other prohibited items on their person, including in their body
   cavities.”); Bell, 441 U.S. at 559 (observing that “[a] detention facility is a
   unique place fraught with serious security dangers,” including “[s]muggling


           6
             The Supreme Court in Florence upheld the constitutionality of a prison’s policy
   of visually searching detainees during the intake process but emphasized that the searches
   at issue did not “include any touching of unclothed areas by the inspecting officer.” 566
   U.S. at 325.
           7
             See Hinkle v. Beckham Cnty. Bd. of Cnty. Comm’rs, 962 F.3d 1204, 1234 n.28 (10th
   Cir. 2020) (distinguishing an officer’s touching of an inmate’s beard during an initial pat-
   down frisk from “the far-more-invasive touching of a detainee’s unclothed body as part of
   a strip search, especially as part of an inspection of body-cavities”); Brown v. Polk Cnty.,
   965 F.3d 534, 541 (7th Cir. 2020) (characterizing body cavity search involving physical
   contact as “an intrusion of privacy to the highest degree”); United States v. Fowlkes, 804
   F.3d 954, 961 (9th Cir. 2015) (distinguishing between “visual cavity searches that do not
   require physical entry into a prisoner’s body” and “physical cavity searches”); Williams v.
   City of Cleveland, 771 F.3d 945, 953 (6th Cir. 2014) (distinguishing Florence because
   “[p]ublic exposure of the genitalia accompanied by physical touching is far more intrusive
   than directing an arrestee to remove her clothing in private for the purpose of ‘visually
   inspecting’”) (citation omitted); Cantley v. W. Va. Reg’l Jail and Corr. Facility Auth., 771
   F.3d 201, 207 (4th Cir. 2014) (officers entitled to qualified immunity from Fourth
   Amendment claim when inmates were searched in a private room with one officer of the
   same sex and the officer did not touch either plaintiff).




                                                7
Case: 19-30154      Document: 00515644829           Page: 8     Date Filed: 11/19/2020




                                     No. 19-30154


   of money, drugs, weapons, and other contraband . . . by concealing them in
   body cavities”). Furthermore, Parker’s search was conducted in private and
   by an officer of the same sex. No officers of the opposite sex were present.
   Cf. Moore, 168 F.3d at 237. Moreover, nothing suggests that the search was
   unduly lengthy. Parker himself does not dispute that the search lasted for
   only about three minutes.
          All we are left with, then, is Parker’s reliance on evidence that Deputy
   Woods manually spread his buttocks and “smiled” at his exposed genitals.
   We cannot conclude that this evidence, standing alone, raises a material
   dispute as to whether the search was unreasonable. Even viewing the
   evidence most favorably to Parker, the touching involved was incident to a
   legitimate body cavity search. And, as explained, the search was a valid means
   of finding potentially lethal contraband that had gone missing. Parker himself
   does not contest the need for the search and does not argue the search was
   unduly prolonged. See, e.g., Moore, 168 F.3d at 237 (in evaluating
   reasonableness of prisoner search, courts “‘must consider the scope of the
   particular intrusion, the manner in which it is conducted, the justification for
   initiating it, and the place in which it is conducted’”) (quoting Bell, 441 U.S.
   at 559). Given the “great deference and flexibility” courts must afford prison
   officials in maintaining institutional security, Elliot, 38 F.3d at 191, we cannot
   say that the physical touching involved here renders the search
   unconstitutional.
          Nor do we find a material dispute as to whether the search was
   conducted in a “humiliating and degrading manner.” Id. An instructive
   comparison comes from our decision in Hutchins v. McDaniels, 512 F.3d 193
   (5th Cir. 2007) (per curiam), in which we held the plaintiff’s Fourth
   Amendment claim arising out of a prison search was not frivolous. Id. at 196.
   There, an officer performed a search by ordering an inmate to remove his
   clothing and then to “step back, lift one leg up, hop on one foot, switch legs



                                           8
Case: 19-30154      Document: 00515644829           Page: 9   Date Filed: 11/19/2020




                                     No. 19-30154


   and go in the opposite direction for a total distance of about thirty feet,” all
   in view of other prisoners and a female guard. Id. at 195. The plaintiff also
   alleged the officer was “wearing a ‘lewd smile.’” Id. Parker’s search is
   nothing like the one in Hutchins. While the Hutchins search was arguably
   conducted in a manner calculated to humiliate the inmate in public and in
   view of other prisoners and a guard of the opposite sex, the search here was
   brief and performed in private by a guard of the same sex. Evidence that one
   guard “smiled” at Parker’s penis does not rise to the level of a “humiliating
   and degrading” search actionable under the Fourth Amendment. Elliott, 38
   F.3d at 191 (citation omitted).
          We therefore affirm the summary judgment as to Deputy Woods, and
   by necessary extension, as to Deputies Tapp and Harris.
                                        ***
          The judgment of the district court is AFFIRMED.




                                          9